In support of the motion for a new trial, it was contended that Beals, being tenant of the land in question, as was established by the verdict, was alone liable by law to be taxed for it, and the plaintiff’s request to the assessors, to act illegally in their office, furnished them no justification. It may be that all the lands in a school district may be in the occupation of tenants; in which case, if the direction in this case was legal and correct, a school-house could never be erected or repaired.
For the defendants it was insisted that the tax was duly and legally assessed upon the plaintiff; — and if otherwise, that his consent and request to the assessors barred him of his action against them.
The action being continued nisi, at the following March term in Suffolk, the Court expressed their opinion that the tax was improperly assessed upon the plaintiff; but that his request to the assessors, that the land might be taxed to him, furnished the defendants with a sufficient answer to an action of trespass against them.

Judgment on the verdict